KEHOE, Judge.
Appellant, plaintiff below, brings this interlocutory appeal from an order entered by the trial court modifying a divorce judgment by increasing the amount of her alimony, but denying her motion for an increase in child support and denying her application for allowance of attorney’s fees and costs.
Appellant, contends among other things, that the trial court abused its discretion by denying her an increase in child support payments and by failing to adequately increase the amount of her alimony payments.
In our opinion, the record reflects substantial competent evidence upon which the trial court could have properly denied appellant an increase in her child support payments and upon which it could have properly increased, by the amount which it did, her alimony payments. Reversal of those portions of the trial court’s order denying appellant an increase in child support and allowing her an increase in alimony would require our revaluation of the evidence and testimony, and the substitution of our judgment for that of the trial court. This we are not permitted to do. See Herzog v. Herzog, 346 So.2d 56 (Fla.1977); and Shaw v. Shaw, 334 So.2d 13 (Fla.1976).
Appellant’s other points on appeal are without merit. Accordingly, the order appealed is affirmed.
Affirmed.
CHARLES CARROLL (Ret.), Associate Judge, dissents.